Citation Nr: 1429987	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the left arm and hands, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1970.  

This matter comes to the Board from a May 2008 rating decision of the Newark, New Jersey VA RO.  A notice of disagreement was received in July 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in April 2009.  The Veteran testified at a hearing before the Board in June 2010.  

In November 2010, this matter was remanded for additional development.  

In the November 2010 decision, the Board noted that the issue of service connection for right leg disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It was referred to the AOJ for appropriate action.  As the matter has not yet been considered, it is again referred.  In addition, in a May 2014 Written Brief Presentation, the Veteran's representative raises a claim for individual unemployability.  This also is referred to the Ro for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was remanded in November 2010 in part in order to obtain an additional opinion regarding the Veteran's hypertension claim.  The Veteran contends that his hypertension is secondary to service-connected diabetes mellitus.  The Veteran attended VA examinations in June 2007, July 2007, March 2008, January 2009, and April 2009.  Although the January 2009 VA examiner opined that the Veteran's hypertension is unlikely to be related to diabetes mellitus and that there is no causal relationship between the Veteran's hypertension and diabetes mellitus, none of the VA examiners provided an opinion as to whether the Veteran's hypertension is aggravated by diabetes mellitus.  The matter was remanded for such an opinion.  

An additional VA examination was conducted in January 2011.  However, the opinion sought was not provided.  The examiner found that the Veteran's hypertension was not secondary to diabetes mellitus and not secondary or related to military service.  No aggravation opinion was offered.  As such this matter must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

With respect to the peripheral neuropathy claim, the Veteran was diagnosed with mild peripheral neuropathy of the upper and lower extremities in July 2007.  The examiner stated that the etiology was most likely secondary to alcoholic peripheral neuropathy due to a long standing history of alcohol abuse.  However, the examiner also found that some superimposed peripheral neuropathy secondary to diabetes mellitus could not be ruled out.  As such, an aggravation opinion is warranted for this claim as well.  

Based on the foregoing, this matter should be remanded and the Veteran should be afforded an additional VA examination in connection with his claims.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, the Veteran should also be afforded an opportunity to submit additional medical records relevant to his claim.  Pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should include updated VA treatment records.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.
 
2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current hypertension and peripheral neuropathy of the left arm and hands.  The claims folder must be made available to the examiner for review.  Based on the examination findings and review of the record, the examiner should offer opinions as to (a) whether it is at least as likely as not (a 50 percent or greater probability) that hypertension or peripheral neuropathy of the left arm and hands, if diagnosed, is causally related to the Veteran's active duty service, or (b) if not, whether it is at least as likely as not (a 50 percent or greater probability) that hypertension was (i) caused or (ii) aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus and/or coronary artery disease.  It is noted that an opinion on both causation and aggravation (permanent worsening) secondary to diabetes mellitus is required for both claimed conditions in this case.  A rationale for such opinions should be furnished.

3.  After completion of the above, the RO should review the record, and undertake a merits analysis of the claims.  Unless the benefits sought are granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


